Citation Nr: 0832389	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1942 to January 
1946, and from August 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the RO which 
denied service connection for bilateral defective hearing and 
tinnitus.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The veteran is not shown to have tinnitus at present 
which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2007).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection for bilateral defective hearing and tinnitus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in September 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

All VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  The 
veteran was examined by VA twice during the pendency of this 
appeal and was also afforded an opportunity to testify at a 
personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Discussion & Analysis

The veteran contends that his current hearing loss and 
tinnitus were caused by exposure to acoustic trauma in 
service.  However, he has presented no competent evidence to 
support his assertions.  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

The veteran's service medical records for both periods of 
active service showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
or tinnitus in service.  His separation examinations in 
January 1946, and May 1952, showed no ear abnormalities, and 
his hearing for whispered voice was 15/15, bilaterally.  

When seen at a VA audiology clinic in November 2001, the 
veteran reported that his hearing had been decreasing for 
several years, and that he had a significant history of noise 
exposure and periodic tinnitus.  He said that his left ear 
was worse at one time, but that it cleared up after a few 
days.  The veteran denied any history of middle ear 
pathologies, pain, drainage, dizziness, or balance problems.  
Audiological testing revealed mild sensorineural hearing loss 
(SNHL) from 250 to 2000 hertz, with moderate to severe SNHL 
from 4000 to 8000 hertz, bilaterally.  The examiner indicated 
that functional hearing was good and that the veteran was a 
very borderline candidate for amplification.  

Private medical reports showed that the veteran was seen for 
hearing problems in July 2005, at which time he reported a 50 
year history of decreased hearing and understanding.  
Audiological testing revealed moderate SNHL with good speech 
discrimination, bilaterally.  Tympanometry showed normal type 
A tymps in both ears suggestive of normal middle ear 
function.  Slight reflexes were seen in the right ear, but 
the left ear could not hold its seal for reflex testing.  The 
veteran made no mention of tinnitus.  

A VA audiology outpatient note in August 2005 indicated that 
the veteran's hearing had gotten worse since November 2001, 
and that thresholds had decreased by 10 decibels.  

When examined by VA in September 2005, the audiologist 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran reported that he was a cook in service and that he 
was in close proximity to the firing of 155 Howitzers.  The 
veteran reported that he worked as a road construction 
foreman for three years after service and as a plumber at new 
home sites using a backhoe and ditch witch after that.  He 
reported that his tinnitus began about 15 years earlier.  On 
examination, audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
50
60
LEFT
35
40
40
50
60

The diagnoses included mild to moderately-severe 
sensorineural hearing loss, bilaterally.  The audiologist 
noted that there was no evidence of any ear or hearing 
problems in the veteran's service medical records, and that 
the first evidence of any hearing problem was not until the 
early 2000's.  The audiologist opined that it was less likely 
than not that the veteran's bilateral hearing loss or 
tinnitus were caused by or a result of service.  

When examined by VA in June 2007, the audiologist indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported essentially the same history of noise exposure in 
service and while operating construction equipment after 
service.  He denied any use of hearing protection when 
operating the heavy equipment, and said that his tinnitus 
began about 20 years earlier.  On examination, audiological 
findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
55
60
LEFT
45
45
50
60
65

The diagnoses included sensorineural hearing loss at all 
frequencies, bilaterally with constant tinnitus.  The 
examiner noted that there was no evidence of any hearing 
problems or ear abnormalities during service, and that the 
veteran reported that he did not recall any hearing problems 
until after service.  The examiner noted that the first 
evidence of a hearing loss was in September 2001, and that 
the veteran reported the onset of his tinnitus about 20 years 
earlier.  Based on her review of the claims file and the 
veteran's self-described history, the audiologist opined that 
it was less likely than not that the veteran's bilateral 
hearing loss and tinnitus were caused by or a result of noise 
exposure in service.  

The Board finds the medical opinions persuasive as they were 
based on a longitudinal review of the entire record.  
Moreover the veteran has presented no competent medical 
evidence to dispute those opinions.  While the veteran is 
competent to provide evidence of observable symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss and tinnitus, and service, and no objective evidence of 
any manifestations until some 49 years after his discharge 
from service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral defective hearing and 
tinnitus.  




ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


